15‐2366‐cv                                                            
Chesapeake Energy Corp. v. Bank of New York MellonTrust Co., N.A. 




                                         In the
             United States Court of Appeals
                           for the Second Circuit
                                                       
 
 
                             AUGUST TERM 2015 
                                        
                              No. 15‐2366‐cv 
                                        
                      CHESAPEAKE ENERGY CORPORATION, 
                             Plaintiff‐Appellant, 
 
                                            v. 
 
           BANK OF NEW YORK MELLON TRUST COMPANY, N.A., 
                           Defendant‐Appellee. 
                                            
                                     
            On Appeal from the United States District Court 
                 for the Southern District of New York 
                                            
 
                             ARGUED: JUNE 13, 2016 
                           DECIDED: SEPTEMBER 15, 2016 
                                              
 
Before: CABRANES, LOHIER, and CARNEY, Circuit Judges. 

                                                       
      On appeal from a July 17, 2015 judgment of the  United States 
District  Court  for  the  Southern  District  of  New  York  (Paul  A. 
Engelmayer,  Judge),  awarding  damages  to  Noteholders  represented 
by  defendant‐appellee  Bank  of  New  York  Mellon  Trust  Company, 
N.A., as the Indenture Trustee, in the amount of $438,717,561.67. The 
District  Court’s  damages  award  represented  the  difference  between 
the  “At‐Par  Price”  paid  to  the  Noteholders  by  plaintiff‐appellant 
Chesapeake Energy Corporation for its early redemption of Notes in 
May  2013  and  the  “Make‐Whole  Price”  it  should  have  paid  for  that 
redemption  consistent  with  the  Supplemental  Indenture,  plus 
prejudgment interest.  

      Plaintiff principally contends on appeal that the District Court 
erred  by  awarding  the  Noteholders  damages  in  the  amount  of  the 
difference  between  the  “At‐Par  Price”  and  the  “Make‐Whole  Price.” 
Plaintiff insists that the only reason it exercised its early‐redemption 
right  was  because  it  had  relied  on  the  District  Court’s  declaratory 
ruling  that  the  price  of  its  redemption  would  be  “At  Par”—a  ruling 
that  this  Court  later  reversed  on  appeal  after  the  redemption  was 
complete.  Plaintiff  therefore  argues  that,  on  remand,  the  District 
Court  should  have  awarded  restitution  to  the  Noteholders,  rather 
than  the  higher  quantum  of  contract‐based  damages  predicated  on 
the “Make‐Whole Price.”  

      We  disagree.  Substantially  for  the  reasons  set  forth  in  the 
District  Court’s  thorough  July  10,  2015  opinion,  we  AFFIRM  the 
judgment of the District Court. 




                                      2 
                                              

                           PAUL M. SMITH, Jenner & Block LLP, 
                           Washington, DC (Richard F. Ziegler, 
                           Stephen L. Ascher, Elizabeth A. 
                           Edmondson, Jenner & Block LLP, New 
                           York, NY, on the brief), for Plaintiff‐Appellant. 

                           ROY T. ENGLERT, JR. (Mark T. Stancil, Jeremy 
                           C. Baron, Danielle B. Rosenthal, on the brief), 
                           Robbins, Russell, Englert, Orseck, 
                           Untereiner & Sauber LLP, Washington, DC, 
                           for Defendant‐Appellee.       

                                              

PER CURIAM: 

      The principal question presented is whether the District Court 
correctly  determined  the  measure  of  compensation  due  to 
Noteholders,  represented  by  defendant‐appellee  Bank  of  New  York 
Mellon  Trust  Company,  N.A.  (“BNY  Mellon”),  arising  from  the 
underpayment to the Noteholders by plaintiff‐appellant Chesapeake 
Energy      Corporation     (“Chesapeake”)        in        connection    with 
Chesapeake’s  early  redemption  of  the  Notes  on  May  13,  2013.  See 
Chesapeake Energy Corp. v. Bank of N.Y. Mellon Tr. Co. (Chesapeake III), 
No. 13 Civ. 1582 (PAE), 2015 WL 4191419 (S.D.N.Y. July 10, 2015). We 
conclude that it did.   




                                     3 
       Accordingly,  substantially  for  the  reasons  set  forth  in  the 
District  Court’s  thorough  July  10,  2015  opinion,  we  AFFIRM  the 
judgment of the District Court.   

                               BACKGROUND 

       At the outset, we note that a thorough account of the facts and 
procedural history of the case—which are entwined—can be found in 
the past opinions by our Court and the District Court in this case. See 
Chesapeake  Energy  Corp.  v.  Bank  of  N.Y.  Mellon  Tr.  Co.  (Chesapeake  II), 
773  F.3d  110  (2d  Cir.  2014);  Chesapeake  Energy  Corp.  v.  Bank  of  N.Y. 
Mellon  Tr.  Co.  (Chesapeake  I),  957  F.  Supp.  2d  316  (S.D.N.Y.  2013), 
rev’d,  Chesapeake  II,  773  F.3d  at  112;  see  also  Chesapeake  III,  2015  WL 
4191419.  We  therefore  assume  the  readers’  familiarity  with  the 
underlying facts, the procedural history of the case, and the issues on 
appeal.  Nevertheless,  we  pause  to  briefly  recount  the  key  facts  and 
procedural history necessary to explain our decision to affirm.    

       In  February  2012,  Chesapeake,  a  publicly  traded  oil‐and‐
natural‐gas  producer,  issued  $1.3  billion  in  senior  notes  due  March 
15, 2019, bearing an  interest rate  of  6.775  percent  (the  “Notes”).  The 
Notes were governed by a Base Indenture as well as a Supplemental 
Indenture,  the  latter  of  which  is  especially  relevant  to  this  appeal. 
Indeed,  the  Supplemental  Indenture  established  two  types  of  early 
redemption rights, exercisable at Chesapeake’s option, that have been 
central to this case.  

       Section  1.7(b)  of  the  Supplemental  Indenture  provided  in 
pertinent part that  




                                        4 
       At  any  time  from  and  including  November  15,  2012  to 
       and  including  March  15,  2013  (the  “Special  Early 
       Redemption  Period”),  .  .  .  [Chesapeake],  at  its  option, 
       may redeem the Notes . . . for a price equal to 100% of 
       the  principal  amount  .  .  .  plus  accrued  and  unpaid 
       interest  on  the  Notes  to  be  redeemed  to  the  date  of 
       redemption [the “At‐Par Price”] . . . . [Chesapeake] shall 
       be permitted to exercise its option . . . so long as it gives 
       the notice of redemption pursuant to Section 3.04 of the 
       Base  Indenture  during  the  Special  Early  Redemption 
       Period.  

J.A.  567.1  In  turn,  Section  3.04  of  the  Base  Indenture  required  that 
Chesapeake  give  the  notice  of  redemption  at  least  30  days  but  not 
more than 60 days before the date of redemption. J.A. 656.  

       Separately,  Section  1.7(c)  of  the  Supplemental  Indenture 
provided in pertinent part that “[a]t any time after March 15, 2013 to 
the Maturity Date, [Chesapeake], at its option, may redeem the Notes 
.  .  .  for  an  amount  equal  to  the  Make‐Whole  Price  plus  accrued and 
unpaid interest to the date of redemption . . . .” J.A. 567. The Make‐
Whole Price was defined to mean the sum of the present value of the 
principal of the Notes and remaining interest payments. J.A. 574.        

       On  February  20,  2013,  Chesapeake  announced  that  it  planned 
to  exercise  its  right  of  redemption  pursuant  to  Section  1.7(b)  of  the 

   1 “J.A.” refers to the Joint Appendix.  




                                          5 
Supplemental Indenture—for the At‐Par Price.  BNY Mellon notified 
Chesapeake,  however,  that,  in  its  view,  the  notice  deadline  for  a 
redemption  under  Section  1.7(b)  had  already  passed.  In  the  view  of 
BNY Mellon, Chesapeake was required to give at least 30 days’ notice 
before March 15, 2013 to redeem “At Par” under Section 1.7(b). BNY 
Mellon  further  warned  Chesapeake  that  it  might,  as  indenture 
trustee,  treat  a  prospective  redemption  as  requiring  payment  of  the 
Make‐Whole  Price  under  Section  1.7(c),  due  to  the  redemption’s 
tardiness under Section 1.7(b). On March 8, 2013, Chesapeake filed an 
action against BNY Mellon in the District Court seeking a declaratory 
judgment  on  two  counts:  that  (1)  its  Notice  of  Redemption  attached 
to its complaint would be timely under Section 1.7(b) to redeem “At 
Par” if mailed by March 15, 2013, and would be effective on May 13, 
2013;  and  (2)  in  the  event  that  the  Notice  is  determined  not  to  be 
timely,  or  if  the  District  Court  has  not  ruled  by  the  May  13 
redemption  date,  the  Notice  shall  be  deemed  null  and  void  (rather 
than  deemed  to  trigger  redemption  at  the  Make‐Whole  Price). 
Chesapeake issued its Notice of Redemption on March 15, 2013. 

       On  May  8,  2013,  following  a  bench  trial,  the  District  Court 
ruled that the Notice of Redemption was timely under Section 1.7(b), 
and  the  District  Court  therefore  entered  judgment  in  favor  of 
Chesapeake on its first count. See Chesapeake I, 957 F. Supp. 2d at 374. 
As  a  result  of  that  decision,  the  District  Court  ruled  that 
Chesapeake’s second count was moot. Id. BNY Mellon filed a notice 
of  appeal  on  May  11,  2013.  Two  days  later,  on  May  13,  2013, 
Chesapeake  proceeded  with  its  early  redemption,  paying  the 




                                       6 
Noteholders approximately $1.3 billion pursuant to Section 1.7(b) of 
the  Supplemental  Indenture.  The  completion  of  this  redemption, 
however, did not conclude this litigation.    

       On November 25, 2014, this Court reversed the District Court’s 
May  8,  2013  judgment  in  favor  of  Chesapeake  on  its  first  count, 
holding  that  Chesapeake’s  Notice  of  Redemption  was  untimely  to 
effect  an  “At  Par”  redemption  under  Section  1.7(b)  of  the 
Supplemental  Indenture.  See  Chesapeake  II,  773  F.3d  at  117.  We 
remanded  the  cause  to  the  District  Court  for  consideration  of 
Chesapeake’s  second  count,  however,  which  had  requested  a 
declaratory judgment that Chesapeake had not noticed a redemption 
at the Make‐Whole Price. See id. 

       The subject of the instant appeal is the District Court’s July 10, 
2015  decision  on  remand  from  this  Court.  First,  the  District  Court 
determined  that  the  second  count  of  Chesapeake’s  complaint 
remained moot insofar as it sought nullification only of Chesapeake’s 
notice  of  redemption,  but  had  no  bearing  on  the  redemption  itself, 
which  had  already  been  completed.2  See  Chesapeake  III,  2015  WL 
4191419,  at  *5–6.  Second,  the  District  Court,  after  receiving  briefing 
from  the  parties,  awarded  the  Noteholders  contract‐based  damages 
in  the  amount  of  the  difference  between  the  At‐Par  Price  that 
Chesapeake had already paid to the Noteholders for the redemption 
and the Make‐Whole Price that Chesapeake should have paid, equal 


   2 Chesapeake does not challenge this ruling on appeal. 




                                       7 
to  $379,650,133.21,  plus  prejudgment  interest,  for  a  total  of 
$438,717,561.67.  Id.  at  *18.3  The  District  Court  entered  judgment  on 
July  13,  2015,  and  entered  an  amended  judgment  on  July  17,  2015. 
This appeal followed.   

                                    DISCUSSION 

        On  appeal,  Chesapeake  principally  contends  that  the  District 
Court erred by awarding contract‐based damages—calculated based 
on  the  difference  between  the  At‐Par  Price  and  the  Make‐Whole 
Price—and  that  the  District  Court  should  instead  have  awarded 
restitution  to  the  Noteholders  for  Chesapeake’s  underpayment. 
Chesapeake  argues  that  “federal  law  is  clear  that  the  remedy  for 
actions  taken  in  reliance  on  a  judgment  that  is  later  reversed  is 
restitution  putting  the  note  holders  back  in  the  same  economic 
position they occupied before the redemption, not a claim for breach 
of  contract.”  Pl.  Br.  2;  see  id.  at  21–43.  Chesapeake  refers  to  this 
principle  as  “the  long‐established  doctrine  of  restitution  after 
reversal.” Id. at 3. Chesapeake further argues that, “even applying a 
contract‐based  analysis,  the  district  court  should  have  ended  up  at 


    3   The  District  Court  exercised  its  authority  under  28  U.S.C.  §  2202  of  the 
Declaratory Judgment Act to grant “[f]urther necessary or proper relief based on 
[its] declaratory judgment . . . against any adverse party whose rights [had] been 
determined  by  such  judgment.”  28  U.S.C.  §  2202.  Chesapeake,  which  had 
originally  filed  the  action  for  declaratory  judgment,  but  against  whom  the  relief 
was  granted,  does  not  argue  on  appeal  that  the  District  Court  erred  in  holding 
that § 2202 was the proper procedural mechanism for awarding compensation to 
the Noteholders.  




                                             8 
the  same place  because  under  New  York  law  it  was  flatly  improper 
to treat the Make‐Whole Price as the measure of contract damages.” 
Id. at 2; see id. at 43–58. We disagree in both respects.  

       Substantially  for  the  reasons  set  forth  in  the  District  Court’s 
thorough  July  10,  2015  opinion,  see  generally  Chesapeake  III,  2015  WL 
4191419,  at  *7–17,  we  conclude  that  the  District  Court  correctly 
determined the measure of compensation due to the Noteholders in 
the  circumstances  presented.  We  summarize  those  reasons  as 
follows.  

       Under  New  York  law,  as  the  District  Court  explained,  an 
indenture like the one at issue here is a form of contract. See, e.g., Bank 
of  N.Y.  Tr.  Co.  v.  Franklin  Advisers,  Inc.,  726  F.3d  269,  276  (2d  Cir. 
2013);  Quadrant  Structured  Prods.,  Co.  v.  Vertin,  23  N.Y.3d  549,  559 
(2014).  And  where  a  valid  and  enforceable  contract  governs  the 
relevant  subject  matter  of  the  parties’  dispute,  the  contract—rather 
than  principles  of  restitution—should  determine  the  measure  of  a 
party’s recovery for events arising from that subject matter. See, e.g., 
MacDraw,  Inc.  v.  CIT  Grp. Equip.  Fin.,  Inc.,  157  F.3d 956, 964  (2d  Cir. 
1998)  (observing  that,  under  “well‐settled  principles  of  New  York 
law  .  .  .  .  the  existence  of  a  valid  and  enforceable  written  contract 
governing  a  particular  subject  matter  ordinarily  precludes  recovery 
in quasi contract . . . for events arising out of the same subject matter” 
(internal  quotation  marks  omitted));  Clark‐Fitzpatrick,  Inc.  v.  Long 
Island R.R. Co., 70 N.Y.2d 382, 389 (1987) (“It is impermissible . . . to 
seek  damages  in  an  action  sounding  in  quasi  contract  where  the 
suing  party  has  fully  performed  on  a  valid  written  agreement,  the 




                                        9 
existence  of  which  is  undisputed,  and  the  scope  of  which  clearly 
covers  the  dispute  between  the  parties.”).4  The  cases  relied upon  by 
Chesapeake do not hold otherwise.5  

         Here, applying New York law, Section 1.7 of the Supplemental 
Indenture—a  contract  Chesapeake  does  not  contend  was  invalid  or 


    4 Section 2(2) of the Restatement (Third) of Restitution and Unjust Enrichment 
observes that “[a] valid contract defines the obligations of the parties as to matters 
within  its  scope,  displacing  to  that  extent  any  inquiry  into  unjust  enrichment.” 
Restatement  (Third)  of  Restitution  and  Unjust  Enrichment  §  2(2)  (Am.  Law  Inst. 
2011).  Contract‐based  remedies  are  superior  to  restitution,  the  Restatement 
explains, because a contract “eliminates, or minimizes, the fundamental difficulty 
of  valuation.  .  .  .  [T]he parties’  own  definition  of  their  respective  obligations  .  . . 
take[s] precedence over the obligations that the law would impose in the absence 
of agreement. Restitution is accordingly subordinate to contract as an organizing 
principle  of  private  relationships,  and  the  terms  of  an  enforceable  agreement 
normally displace any claim of unjust enrichment within their reach.” Id. § 2, cmt. 
c.  
    5   For  example,  the  principal  case  involving  a  contract  that  Chesapeake  relies 
upon is Northwestern Fuel Co. v. Brock, where the Supreme Court upheld an award 
of  restitution  to  defendants  who  had  paid  breach‐of‐contract  damages  to  a 
plaintiff  pursuant  to  a  judgment  that  the  trial  court  had  no  jurisdiction  to  enter. 
139  U.S.  216  (1891).  The  Court  reasoned  that  the  trial  court  had  the  power  “to 
undo what it had no authority to do originally, and in which it, therefore, acted 
erroneously, and to restore, so far as possible, the parties to their former position.” 
Id.  at  219.  But  Brock  did  not  hold  that  restitution  should  displace  the  parties’ 
contract rights and obligations. And whereas restitution was necessary in Brock to 
“undo”  the  trial  court’s  erroneous  judgment,  restitution  is  unnecessary  and 
inappropriate  here,  where  the  Supplemental  Indenture  determined  the  price  of 
the  redemption.  Cf.  Restatement  (Second)  of  Contracts  §  373(2)  (Am.  Law  Inst. 
1981) (“The injured party has no right to restitution if he has performed all of his 
duties  under  the  contract  and  no  performance  by  the  other  party  remains  due 
other than payment of a definite sum of money for that performance.”).    




                                                10 
unenforceable—dictates  the  Noteholders’  recovery  arising  from 
Chesapeake’s  underpayment  for  its  May  13,  2013  redemption. 
Indeed,  properly  framed,  the  relevant  subject  matter  of  the  parties’ 
dispute  is  the  measure  and  amount  of  compensation  Chesapeake 
should  have  paid  the  Noteholders  for  its  early  redemption.  Section 
1.7 governed this subject matter, specifying the price Chesapeake was 
required  to  pay  the  Noteholders  for  an  early  redemption,  which  in 
turn depended on the date of the redemption. See J.A. 567. Whereas 
Section  1.7(b)’s  At‐Par  Price  applied  to  redemptions  on  or  before 
March  15,  2013,  Section  1.7(c)’s  Make‐Whole  Price  applied  to 
redemptions  after  March  15,  2013.  See  id.  Because  Chesapeake 
completed its redemption on May 13, 2013, it owed the Noteholders 
the Make‐Whole Price for that redemption, pursuant to Section 1.7(c), 
see  id.,  and  it  breached  the  Supplemental  Indenture  by  paying  only 
the  At‐Par  Price.  The  correct  damages  award,  then,  was  the 
difference between the At‐Par Price and the Make‐Whole Price, plus 
prejudgment interest.6     

        To hold otherwise would frustrate the Noteholders’ legitimate 
expectations  regarding  their  rights  under  the  Supplemental 
Indenture. As the District Court explained, “[f]or the Court to fashion 
what amounts to a new type of redemption, with its pricing terms to 
be  set  post  hoc  by  a  Court  with  reference  to  equitable  principles, 

      Although  not  explicitly  contested  by  the  parties  on  appeal,  the  District 
    6

Court’s  calculation  of  prejudgment  interest  correctly  used  the  6.775  percent  rate 
applicable to overdue payments under the Base and Supplemental Indentures. See 
Chesapeake III, 2015 WL 4191419, at *18. 




                                            11 
would  confound  investors’  valid  expectations.”  Chesapeake  III,  2015 
WL 4191419, at *12. Indeed, “[a]n investor could realistically not have 
anticipated  the  third  scenario  in  which—if  Chesapeake  missed  the 
deadline  for  a  Special  Early  Redemption  but  redeemed  in  a  good 
faith belief that it had met the deadline—Noteholders would receive 
an  early‐redemption  lump‐sum  payout  materially  smaller  than  the 
Make‐Whole Amount.” Id. It follows, therefore, that “[t]he interest in 
respecting  investors’  legitimate  expectations  .  .  .  supports  a  payout 
keyed  to  the  indenture’s  treatment  of  redemptions  after  March  15, 
2013.” Id. at *13. 

        Chesapeake  was  similarly  on  notice  at  all  relevant  times  that 
the District Court could require it to pay the Make‐Whole Price for its 
May  13,  2013  redemption.  Under  the  terms  of  the  Supplemental 
Indenture, which we have previously held to be unambiguous and to 
have “a definite and precise meaning,” Chesapeake’s March 15, 2013 
notice  calling  for  a  redemption  on  May  13,  2013 “was  untimely and 
ineffective  to  redeem”  at  the  At‐Par  Price.  Chesapeake  II,  773  F.3d  at 
117.  Moreover,  Chesapeake  knew  that  this  had  been  BNY  Mellon’s 
litigation position since the outset and had been confronted with the 
possibility  that  a  holding  by  this  Court  that  the  redemption  was 
untimely  to  effect  a  Special  Early  Redemption  could  trigger 
Chesapeake’s obligation to pay the Make‐Whole Price on remand.7      


    7  For  example,  during  a  March  19,  2013  conference,  the  District  Court  asked 
counsel  for  Chesapeake  what  would  happen  if  the  District  Court  ruled  that 
Chesapeake’s redemption was timely to effectuate a Special Early Redemption but 
the ruling was later reversed on appeal. The District Court queried whether “the 




                                            12 
        Finally,  we  reject  Chesapeake’s  contention  that,  even  if  the 
District Court properly awarded breach‐of‐contract damages, it erred 
by  awarding  compensation  that  allowed  the  Noteholders  to  recoup 
in  excess  of  the  value  of  the  Notes  before  the  redemption,  which 
Chesapeake argues is equal to “the present value of the lost interest 
[on  the  Notes]  offset  by  the  lower  interest  they  would  have  earned 
from  entering  into  similar  transactions”  on  the  date  of  the 
redemption.  Pl.  Br.  55.  By  analogy  to  bankruptcy  cases  where 
borrowers  were  forced  to  prepay  loans,  Chesapeake  argues  that, 
“under  New  York  law,  the  relevant  inquiry  is  not  whether  a 
contractual provision sets forth an amount to be paid for prepayment 
on  a  certain  date,  but  whether  the  relevant  contractual  provisions 
clearly and unambiguously provide that the prepayment premium is 
payable  for  an  unauthorized  prepayment  under  the  relevant 
circumstances.” Id. at 50. But this syllogism relies on a false premise: 
Chesapeake  did  not  involuntarily  exercise  its  right  of  redemption. 
Instead,  Chesapeake  opted  to  redeem  early,  albeit  with  the 
anticipation that it would pay only the At‐Par Price. The cases relied 
upon by Chesapeake are thus inapposite.  



only way to make [the Noteholders] whole [would be] to in effect pay them what 
amounts  to  the  present  value  .  .  .  in  effect  giving  [them]  the  make‐whole  value 
through the backdoor.” J.A. 301. Counsel for Chesapeake responded, “[C]ertainly 
I  don’t  think  the  Court  will  give  the  noteholders  the  make‐whole  value  through 
the  backdoor,”  to  which  the  Court  replied,  “Well,  you  don’t  think  that.  But  I’m 
asking you to assume that the Court of Appeals disagrees with a ruling I make in 
your  favor  on  timeliness  and  now  wants  to  fashion  a  remedy.  What  is  that 
remedy?” J.A. 301–02.   




                                             13 
        In sum, we conclude, substantially for the reasons set forth in 
the  District  Court’s  July  10,  2015  opinion,  which  we  have 
summarized here, that the District Court did not err in awarding the 
Noteholders the difference between the At‐Par Price Chesapeake had 
already paid for its redemption and the Make‐Whole Price it should 
have paid, plus prejudgment interest.   

                           CONCLUSION 

      For  the  foregoing  reasons,  we  AFFIRM  the  July  17,  2015 
judgment of the District Court.  




                                    14